  8:20-cv-00109-JFB-CRZ Doc # 63 Filed: 03/26/21 Page 1 of 5 - Page ID # 435




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

INFOGROUP             INC.,       Delaware
corporation;
                                                              8:20CV109
                     Plaintiff,

       vs.                                         MEMORANDUM AND ORDER

OFFICE DEPOT, INC., a Delaware
corporation;

                     Defendant.


      This matter is before the court on Defendant Office Depot, Inc.’s (Office
Depot) Motion to Strike Plaintiff Infogroup Inc.’s (Infogroup) request for a jury trial.
(Filing No. 57). For the reasons set forth below, Defendant’s Motion to Strike is
denied without prejudice to reassertion at a later stage in this case.


                                   BACKGROUND


      Plaintiff and Defendant entered into a Master Client Services Agreement
(MCSA) in 2009. (Filing No. 19). Plaintiff and Defendant have negotiated various
agreements since 2009 and renegotiated the MCSA in 2017 for a term of three
years. The facts of this case are set forth in greater detail in Filing No. 39.


      The relevant portions of the MCSA for the purposes of the pending motion
are as follows:


      16. Dispute Resolution
      Each party commits that in the event a dispute should arise under this
      Agreement or relating in any matter thereto, the parties agree to
      attempt to mediate their dispute prior to the commencement of formal
  8:20-cv-00109-JFB-CRZ Doc # 63 Filed: 03/26/21 Page 2 of 5 - Page ID # 436




      litigation (i.e., the filing of a lawsuit or other legal proceeding), using a
      third party mediator. . . . If such mediation is unsuccessful, then either
      party shall have the right to initiate litigation in accordance with
      Section 17 below.

      17. Choice of Law & Forum:
      This Agreement shall be construed and governed in accordance with
      the laws of the State of Florida, without regard to conflict of laws
      principles. IN THE EVENT OF LITIGATION PROCEEDINGS AND
      TO THE EXTENT PERMITTED BY LAW, EACH OF THE PARTIES
      HEREBY KNOWINGLY AND WILLINGLY WAIVES AND
      SURRENDERS SUCH PARTY’S RIGHT TO TRIAL BY JURY AND
      AGREES THAT SUCH LITIGATION SHALL BE TRIED TO A
      JUDGE SITTING ALONE AS THE TRIER OF BOTH FACT AND
      LAW, IN A BENCH TRIAL, WITHOUT A JURY.

      (Filing No. 19 at CM/ECF p. 5-6) (emphasis in original).

      This action was filed on March 24, 2020, alleging a claim for copyright
misappropriation. (Filing No. 1). The parties’ Rule 26(f) Report filed on February
12, 2021 noted the parties’ disagreement as to whether a trial by jury was available
in this case, and the parties agreed to a deadline for a party to file a motion to strike
the demand for jury trial. Defendant filed its motion to strike by the deadline set in
the final progression order. (Filing No. 56).


                                      ANALYSIS


      The right to a jury trial is guaranteed in certain civil cases under the Seventh
Amendment of the United States Constitution. Fed. R. Civ. P. 38(a) provides “[t]he
right of a trial by jury as declared by the Seventh Amendment . . . shall be
preserved to the parties inviolate.” “Although the jury-trial right can be waived, the
right is fundamental,” and courts must “indulge every reasonable presumption
against its waiver.” Bank of Am., N.A. v. JB Hanna, LLC, 766 F.3d 841, 849 (8th
Cir. 2014) (quotation marks and citation omitted). Nevertheless, an express waiver

                                           2
  8:20-cv-00109-JFB-CRZ Doc # 63 Filed: 03/26/21 Page 3 of 5 - Page ID # 437




of the right to a jury trial may occur by contract. See Northwest Airlines, Inc. v. Air
Line Pilots Ass’n, 373 F.2d at 142; Cooperative Fin. Ass'n, Inc. v. Garst, 871
F.Supp. 1168, 1171 (N.D. Iowa 1995). Only a knowing and voluntary waiver will
be deemed valid. See Coop. Fin. Ass=n, 871 F.Supp. at 1171 (citing Brookhart v.
Janis, 384 U.S. 1, 4-5 (1966)).


      In this case, the parties disagree as to the scope of the waiver found in the
MCSA. Defendant argues that Plaintiff expressly, knowingly, and voluntarily
waived its right to a jury trial through the execution of the MCSA. Defendant asserts
there are no limitations on this waiver, and Plaintiff waived its right to a jury trial
and agreed that litigation “shall be tried to a judge sitting alone as the trier of both
facts and law.” Filing No. 58 at CM/ECF p. 1, citing Filing No. 19). Defendant
asserts Plaintiff initiated this action “and explicitly requested a jury trial
notwithstanding its clear waiver and surrender of the right to so claim, and the
MCSA’s unambiguous language to the contrary.” (Filing No. 58 at CM/ECF p. 3)
Thus, Defendant argues the jury demand is meritless and must be stricken.


      Plaintiff does not dispute Defendant’s argument that the MCSA was
executed expressly, knowingly, and voluntarily. Rather, it argues that the jury
waiver in the MCSA is inapplicable because this case arises out of a copyright
dispute, and it is not a claim for breach of contract. (See Filing No. 61). Plaintiff
argues that Defendant has already attempted, unsuccessfully, to obtain dismissal
of Plaintiff’s copyright claim and enforce a mediation clause in the MCSA. Plaintiff
contends that the plain language of the MCSA shows the waiver was only effective
as to claims arising under the MCSA, and if there is any doubt as to the extent of
the waiver, the court must consider the presumption against waiver.


      Section 16 “Dispute Resolution” and Section 17 “Choice of Law & Forum”
are designed to be read together. (See Filing No. 19 at CM/ECF p. 5-6). Generally,

                                           3
    8:20-cv-00109-JFB-CRZ Doc # 63 Filed: 03/26/21 Page 4 of 5 - Page ID # 438




Section 16 provides that the parties will engage in mediation and if such mediation
is unsuccessful then either party has the right to initiate litigation in accordance
with Section 17.


        Judge Bataillon, the presiding judge, declined to enforce Section 16 of the
MCSA, finding that “at this stage of the litigation, this is not a contract dispute, but
a copyright infringement action.”1 (Filing No. 39 at CM/ECF p. 18). In a footnote in
his Memorandum and Order on the Defendant’s motion to dismiss, Judge Bataillon
stated “Whether the [MCSA]’s forum selection clause is applicable or determinative
is a matter that can be addressed if and when the defendant asserts the license is
an affirmative defense.” (Filing No. 39 at CM/ECF p. 20, fn 8). Defendant Office
Depot has now asserted their license as an affirmative defense, but Judge
Bataillon has not been asked to decide on the applicability of the MCSA to this
action.


        While it appears clear that the parties agreed to waive a jury trial in cases
arising out of the MCSA, it is less clear that the MCSA governs this action, or that
Plaintiff intended to waive a jury trial in all cases involving Defendant. Thus, we
must apply the presumption against waiver at this time. The motion to strike
Plaintiff’s jury demand will be denied, without prejudice to reassertion if or when
Judge Bataillon determines the MCSA is applicable to this action.


        IT IS ORDERED:


        1)      Defendant’s Motion to Strike Plaintiff’s Jury Demand is denied without
prejudice to reassertion. (Filing No. 57).



1Additionally, Judge Bataillon agreed with Infogroup that the dispute resolution clause does not require
mediation of a suit for injunctive relief. (Filing No. 39 at CM/ECF p. 18).

                                                   4
  8:20-cv-00109-JFB-CRZ Doc # 63 Filed: 03/26/21 Page 5 of 5 - Page ID # 439




      2)    Any motion to strike the jury demand shall be filed along with, or in
response to, any motion which asks Judge Bataillon to decide the applicability of
the MCSA to this action, and in any event, must be filed on or before the deadline
for filing motions for summary judgment.

      Dated this 24th day of March, 2021.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge




                                        5
